


117 HR 4386 IH: Assuring Regular Consultation to Have Indigenous Voices Effectively Solicited Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4386
IN THE HOUSE OF REPRESENTATIVES

July 9, 2021
Ms. Jayapal (for herself, Mr. Young, Ms. Bonamici, Mr. Blumenauer, Ms. DelBene, Mr. Kilmer, Mr. Larsen of Washington, Ms. Schrier, Mr. Simpson, Mr. Smith of Washington, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend the Federal Assets Sale and Transfer Act of 2016 to ensure that federally recognized Indian Tribes are consulted before the sale or transfer of certain Federal civilian real properties, and for other purposes.


1.Short titleThis Act may be cited as the Assuring Regular Consultation to Have Indigenous Voices Effectively Solicited Act. 2.Impact on federally recognized Indian Tribes (a)In generalThe Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended by adding at the end the following:

26.Requirements before sale or transfer
(a)ConsultationBefore the sale or transfer of a Federal civilian real property under this Act (other than section 24 or 25), if the proposed sale or transfer would affect access to Federal agency services by a federally recognized Indian Tribe, the relevant Federal agency shall consult with all Tribal governments that may be so affected. (b)Finding of reduction or elimination of accessA Federal civilian real property may not be sold or transferred under this Act (other than section 24 or 25) if the proposed sale or transfer would substantially reduce or eliminate access to Federal agency services by a federally recognized Indian Tribe..
(b)Clerical amendmentThe table of contents in section 1(b) of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287; 130 Stat. 1463) is amended by adding at the end the following:   Sec. 26. Requirements before sale or transfer..  